Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Petrillo on 1/20/2021.

The application has been amended as follows: 
IN THE CLAIMS dated 10/26/2020
Claim 1. A grill assembly comprising: a vessel defining an opening extending between an interior of the vessel and an exterior of the vessel; a fire bowl adapted to be positioned within the vessel, the fire bowl defining an upper opening and a lower opening; a unit sized to extend through the opening of the vessel and below the lower opening of the fire bowl, the unit including a burner configured to radiate heat into the fire bowl; and a heat spreader formed at least partially of a thermally conductive material to absorb heat radiated from the burner and spread heat away from the burner; and a support bracket adapted to be coupled to the fire bowl the support bracket sized to extend across at least a portion of the upper opening of the fire bowl, [[for supporting a natural stone adapted to be supported on the bracket above the upper opening of the fire bowl wherein the [[lava]] natural stone has a dimension greater than a distance across the lower opening of the fire bowl, wherein the heat spreader is sized to be positioned on the unit through the lower opening of the fire bowl.
Claim 20. A grill assembly comprising: a vessel defining an opening extending between an interior of the vessel and an exterior of the vessel; a fire bowl adapted to be positioned within the vessel, the fire bowl defining an upper opening and a lower opening; a unit sized to extend through the opening of the vessel and below the lower opening of the fire bowl; and a support bracket sized to be coupled to the fire bowl and to extend across at least a portion of the upper opening of the fire bowl; [[for supporting a lava stone]] a natural stone adapted to be supported on the bracket above the upper opening of the fire bowl, wherein the [[lava]] natural stone has a dimension greater than a distance across the lower opening of the fire bowl.
Claim 45. A combination for use with a grill, the grill comprising an upper shell and a lower shell, the lower shell defining an opening therethrough, and the upper shell and the lower shell together defining a cooking chamber, the combination comprising: a unit comprising a burner configured to radiate heat into the cooking chamber and wherein the unit is sized to extend through the opening in the lower shell; and a heat spreader comprising a perforated cylindrical side wall and an unperforated flat top surface, wherein the heat spreader is sized to be positioned on the unit and a support bracket adapted to support a [[lava]] natural stone, the natural stone being adapted to be supported on the bracket above the heat spreader.
Add new claims 47-49 as follows:

Claim 48.  The grill assembly of claim 20, wherein the natural stone comprises a lava stone.
Claim 49.  The combination of claim 45, wherein the natural stone comprises a lava stone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/25/2021